DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by an email from Timothy Naill (Reg. No. 70,492) on 2/09/2022.
The application has been amended as follows:

Please replace claim 7 with:
6.	(Currently Amended)  The apparatus according to claim 1, wherein the one or more behavior recognition parameters are a type i) of parameters and wherein the one or more pieces of first authentication information further comprise one or more of the following types ii) to v) of parameters: 
ii)	one or more acoustical recognition parameters;
iii)	one or more optical recognition parameters;
iv)	one or more temporal constraints parameters;
v)	one or more local constraints parameters.
	

Please replace claim 20 with:
20.	(Currently Amended)  A system comprising two or more apparatuses, each  apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:
obtaining one or more pieces of first authentication information, wherein the one or more pieces of first authentication information represent at least one piece of unique information associated with at least one of a user and an electronic device of the user wherein the one or more pieces of first authentication information comprise one or more behavior recognition parameters, wherein the one or more behavior recognition parameters are gathered by one or more sensors of the electronic device  of the user; 
obtaining one or more pieces of second authentication information, wherein the one or more pieces of second authentication information comprise at least one of:
a)	one or more trust refreshing parameters, wherein the one or more trust refreshing parameters are indicative of a trust level value, wherein the one or more trust refreshing parameters are determined based, at least in part, on the one or more pieces of first authentication information,
wherein the trust refreshing parameter is associated with a checking of a behavior of a user; or
b)	one or more trust reference parameters, wherein the one or more trust reference parameters are indicative of a trust level value associated with an external trust authority; and
determining a trust level based, at least in part, on the one or more pieces of first authentication information, wherein the trust level value is indicative of a level of trust in the one or more pieces of first authentication information,
wherein the trust level is determined further based, at least in part, on the one or more pieces of second authentication information.


2.	This office action is in response to amendment filed on Jan. 21, 2022. Claims 1-2, 7, 13-16, and 19-20 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 have been presented. Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 01/21/2022 are persuasive thus, the application is in condition to be allowed. 
5.	Applicant arguments of applicant’s remarks regarding the objection of the claims in view of applicant’s proper amendments/arguments are persuasive as the objection of the claims are withdrawn. 
6.	Applicant arguments of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 112 (d) and 35 U.S.C. 112(b) in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 112 (d) and 35 U.S.C. 112(b) are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 112 are withdrawn by the examiner.
7.	Applicant arguments on pages 10-15 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102/103 in view of applicant’s proper amendments/arguments are persuasive as the rejection of the claims under 35 U.S.C. 102/103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 102/103 are withdrawn by the examiner.

Allowable Subject Matter
8. 	Independent claims 1, 15, 19, and 20 are allowed over prior art of record. Dependent claims 2-14 and 16-18 depend on the above-mentioned independent claims 1 and 15 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the prior art.
The closest prior art of Fahrny et al. (US 10,003,604) discloses authenticating a field tool by a field device via authentication certificate; verifying the authentication certificate using a trust anchor certificate on the field device; securing communication between the field tool and the field device with a key generated by a key derivation method using exchanged certificates; receiving a field tool task authorization certificate (Fahrny, abstract) and Lang et al. (US Publication No. 8,635,662) discloses dynamically authenticates one or more users is described. During operation, the computer system determines a trust level for a user, where the trust level is a function of elapsed time since the user previously provided authentication information (Lang, Abstract), however, the prior art taken alone or in combination fails to teach or suggest wherein the one or more pieces of first authentication information comprise one or more behavior recognition parameters, wherein the one or more behavior recognition parameters are gathered by one or more sensors of the electronic device of the user;
obtaining one or more pieces of second authentication information, wherein the one or more pieces of second authentication information comprise at least one of:
a)	 one or more trust refreshing parameters, wherein the one or more trust refreshing parameters are indicative of a trust level value, wherein the one or more trust refreshing parameters are determined based, at least in part, on the one or more pieces of first authentication information, wherein the trust refreshing parameter is associated with a checking of a behavior of a user; or
b) 	one or more trust reference parameters, wherein the one or more trust reference parameters are indicative of a trust level value associated with an external trust authority; and
in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 15, 19, and 20 recite similar limitations as claim 1 above.
Dependent claims 2-14 and 16-18 depend upon the above-mentioned allowed independent claims 1 and 15 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fahrny et al. US 10,003,604, discloses authenticating a field tool by a field device via authentication certificate; verifying the authentication certificate using a trust anchor certificate on the field device; securing communication between the field tool and the field device with a key generated by a key derivation method using exchanged certificates; receiving a field tool task authorization certificate. 
Brosso et al. Kim et al., 2010 IEEE International Conference on Availability, Reliability and Security, "A Continuous Authentication System Based On User Behavior Analysis", disclosing a continuous authentication system based on user behavior analysis that makes use of environmental context information, users’ behavior analysis and Neuro-Fuzzy Logic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.